Citation Nr: 1216976	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, and if so, whether service connection is warranted for an acquired psychiatric disorder, to include depression and bipolar disorder. 

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for high blood pressure, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) sitting at the RO in September 2008.  A transcript of the hearing is associated with the claims file.

Pertinent to the Veteran's claims for back and right knee disorders, the Board observes that such claims were most recently previously denied in a June 2003 rating decision.  The evidence associated with the claims file since the issuance of the June 2003 decision includes relevant service department records pertaining to an accident in February 1980. The date of receipt of these records is September 2006. 

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. §3.156(c)(1)(i) . As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

In the instant case, the Board finds that the newly received service department records relate to an in-service injury relevant to the Veteran's claimed back and right knee disorders.  Therefore, the newly received service treatment records fall under the scope of 38 C.F.R. § 3.156(c)  and, as such, the Board will consider his claims of entitlement to service connection for a back and right knee disorder on a de novo basis.  

In this regard, the Board notes that the June 2003 rating decision also denied the Veteran's claim for service connection for depression; however, the newly received service department records do not relate to such disorder.  In this regard, the Veteran has not alleged that such car accident resulted in his depression.  Moreover, such records are negative for any reference to a psychiatric disorder.  Therefore, the Board finds that the newly received records are not relevant to the Veteran's depression, and new and material evidence is still needed to reopen such claim.  

As discussed above, the June 2003 rating decision denied service connection for depression.  Thereafter, in September 2006, the Veteran filed a claim of entitlement to service connection for depression and bipolar disorder.  For the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for depression, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.

The issues of entitlement to service connection for a lower back disorder, right knee condition, acquired psychiatric disorder, high blood pressure, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for depression was denied by an unappealed June 2003 rating decision.  

2.  The evidence received since the June 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for depression. 


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying the Veteran's claim for entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2011)].  

2.  As evidence received since the June 2003 rating decision is new and material, the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

In a June 2003 rating decision, the RO denied entitlement to service connection for depression.  At that time, the evidence of record consisted of the Veteran's statements alleging that he currently suffered from depression and that he received treatment for such in service.  VA treatment records were also present at the time of the June 2003 decision showing a history of bipolar disorder, treatment for an emotional condition, and an eventual psychiatric diagnosis of bipolar disorder with psychotic features.  At the time of his separation examination in October 1980, the Veteran reported frequent trouble sleeping, and depression or excessive worry.  The June 2003 rating decision denied service connection for depression as there was no diagnosis of depression in service or treatment within a year of discharge.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) ; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In June 2003, the Veteran was advised of the decision and his appellate rights. However, no further communication was received from the Veteran pertaining to such claim until September 2006 when he filed his application to reopen.  Therefore, the June 2003 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the June 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 


Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a)  have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection in September 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In support of the claim to reopen, the Veteran has submitted lay evidence alleging continuous symptoms of depression since discharge from service.  In this regard, the Board is required to presume the credibility of such statements.  Additionally, records detailing current treatment for such disorder was received.  Therefore, as the Veteran reported frequent trouble sleeping, and depression or excessive worry at the time of his October 1980 separation examination, has indicated that he has continuous symptoms since such time, and has current diagnoses of an acquired psychiatric disorder, the Board finds that he should be afforded a VA examination.  See Shade, supra.  Therefore, the evidence received since the June 2003 rating decision is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran may have a current disability related to military service.  As the additional evidence is both new and material, the claim for service connection for depression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he suffered an injury to his right knee and back due to a fall from a rope in basic training, as well as additional back injuries due to lifting a footlocker and a motor vehicle accident in February 1980.  He also contends that he currently suffers from sleep apnea and an acquired psychiatric disorder, and that these conditions had their onset in active service.  Lastly, the Veteran contends that his high blood pressure is secondary to his psychiatric disorder.  

The Board first finds that a remand is necessary in order to obtain the Veteran's service personnel records.  In this regard, he testified at his RO hearing that he was placed on light duty due to his back.  Furthermore, the Veteran submitted a February 1980 accident report; however, there is no line of duty determination of record.  Therefore, the Veteran's service personnel records are relevant to his claim and should be obtained for consideration in his appeal.

The Board further determines that a remand is necessary in order to obtain outstanding post-service VA and private treatment records.  In this regard, in September 2006 and August 2008, the Veteran submitted select private medical records in support of his claim; however, his complete records do not appear to be in the claims file.  Likewise, in his September 2006 claim, the Veteran stated that he was treated for depression in 1991 in Connecticut.  VA treatment records also refer to past psychiatric admissions in Connecticut in 1991 and San Juan Capestrano in 1998.  At a September 2008 hearing, the Veteran testified that he was hospitalized in Connecticut at the start of the Persian Gulf War, at the Manchester hospital and at a second hospital.  The name of the second hospital was not decipherable upon transcription of the Veteran's testimony.  However, a May 2003 VA treatment record reveals that the Veteran was hospitalized at the Manchester Memorial Hospital in Connecticut in 1991 and the Pan-American Hospital in 1998-99.  As such, efforts should be made in order to obtain these outstanding private treatment records.

Additionally, an effort should be made to obtain any additional VA treatment records from the San Juan, Commonwealth of Puerto Rico, facility, to specifically include the Mental Health Clinic, showing treatment for a back disorder, right knee disorder, high blood pressure, sleep apnea, and an acquired psychiatric disorder, dated since the Veteran's service discharge.  In this regard, he testified that he received treatment through VA following his service discharge; however, only records dated from August 2001 through September 2008 are contained in the claims file.  Therefore, all outstanding records dated from the Veteran's discharge from the San Juan facility should be obtained for consideration in his appeal.  

The Board further finds that a remand is necessary to afford the Veteran' VA examinations so as to determine the nature and etiology of his disorders.  In this regard, the Veteran's service treatment records reflect that, at the time of his service entrance examination in December 1977, he reported depression or excessive worry, which was noted to be the usual student worries.  However, clinical psychiatric evaluation was normal.  In January 1979 and February 1979, the Veteran complained of back pain and was treated for back strain.  Additionally, in March 1980, he was again treated for complaints of lower back pain.  At the time of his separation examination in October 1980, the Veteran reported swollen or painful joints, dizziness or fainting spells, shortness of breath, pain or pressure in the chest, recurrent back pain, a "trick" or locked knee (which was noted to be in relation to his right knee), frequent trouble sleeping, and depression or excessive worry.  Also of record is a February 1980 accident report, which shows that the Veteran was reportedly sleepy at the time of the incident.  A VA examination conducted in March 1981 showed a diagnosis of chronic myositis of the lumbar paravertebral muscles and complaints of recurrent low back pain.  

Post-service treatment records reflect complaints and treatment for the Veteran's claimed disorders.  Therefore, in light of the Veteran's in-service complaints regarding his back and right knee, as well as his car accident and alleged in-service injuries, the Board finds that he should be afforded a VA examination in order to determine whether such disorders are related to service, to include such events.  Likewise, the Board finds that, as the Veteran reported frequent trouble sleeping, and depression or excessive worry at the time of his October 1980 separation examination, has indicated that he has continuous symptoms since such time, and has current diagnoses of an acquired psychiatric disorder, a VA examination should be provided.  Relevant to the Veteran's sleep apnea, the Board observes that he was reportedly sleepy at the time of his February 1980 accident, and reported shortness of breath and frequent trouble sleeping at his October 1980 separation examination.  Furthermore, he testified that he would fall asleep in the day and his fellow service members reported that he snored while in service.  As such, he should be afforded a VA examination in order to determine the nature and etiology of his sleep apnea.

As relevant to his high blood pressure, the Board notes that the Veteran does not contend that such began in service.  Rather, he alleges that it is caused or aggravated by his acquired psychiatric disorder.  In this regard, he testified that he was first diagnosed with high blood pressure at least three to four years after service, in 1984 or 1985.  Therefore, an opinion regarding whether the Veteran's high blood pressure is secondary to his acquired psychiatric disorder should also be obtained.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for high blood pressure.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for high blood pressure as secondary to an acquired psychiatric disorder.

2.  Obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

3.  Request that the Veteran to identify all medical care providers that have treated him for his back disorder, right knee disorder, high blood pressure, sleep apnea, and/or an acquired psychiatric disorder since service, and to furnish signed authorizations for release for any non-VA sources identified.  Of particular interest are any private treatment records from the San Juan Health Center, the Holistic Medical Clinic and Educational Center, Domenech Cardiology Group, Dr. Madrid, and Dr. Coira, as well as any treatment received in Connecticut at Manchester Memorial Hospital in 1991 and at San Juan Capestrano and/or the Pan-American Hospital in 1998.  

After securing any necessary authorization from the Veteran, all identified records should be obtained, to include the above-noted private treatment records and those from the San Juan VA Medical Center, to specifically include the Mental Health Clinic, dated from October 1980 to the present that are not already contained in the claims file. 

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  After all outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination of his back and right knee disorders.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  The examiner is asked to make the following determinations:  

(a) Provide a diagnosis of any back and/or right knee disorder found to be present.

(b) Provide an opinion as to whether it is at least as likely as not that any diagnosed back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a February 1980 motor vehicle accident, a fall off of a rope from a height of 30 to 40 feet in basic training, lifting a footlocker, or any other back injuries noted in the Veteran's lay statements or service treatment records.  

(c) Provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a February 1980 motor vehicle accident or a fall off of a rope in basic training from a height of 30 to 40 feet, or any other back injuries noted in the Veteran's lay statements or service treatment records. 

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's back and right knee disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After all outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination of his sleep apnea.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished. The examiner is asked to make the following determinations:  

(a) Determine whether the Veteran currently suffers from sleep apnea or any other sleep disorder.

(b) Provide an opinion as to whether it is at least as likely as not that any diagnosed sleep apnea or other diagnosed sleep disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include consideration of reports of chronic daytime sleepiness in service and complaints about the Veteran's constant loud snoring in service from his fellow service members.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's sleep apnea and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  The examiner is asked to make the following determinations:

(a) Provide a diagnosis of any acquired psychiatric disorder found to be present.

(b) For any diagnosed acquired psychiatric disorder, did such clearly and unmistakably pre-exist his entry into active duty?  In this regard, please note that the Veteran reported previous symptoms of depression, which were noted to be the usual student worries, on his December 1977 Report of Medical History completed in connection with his entry to service.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's acquired psychiatric disorder is casually related to any incident of service?

(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's high blood pressure is caused or aggravated by any diagnosed acquired psychiatric disorder.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and high blood pressure, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


